MEMORANDUM **
Carlos Romero-Perez appeals from the 24-month sentence imposed following his guilty-plea conviction for transportation of illegal aliens in violation of 8 U.S.C. § 1324(a)(l)(A)(ii), and aiding and abetting the transportation of illegal aliens in violation of 8 U.S.C. § 1324(a)(l)(A)(v)(II). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Romero-Perez contends that because there was an insufficient factual basis to support it, the district court erred in imposing a sentencing enhancement under U.S.S.G. § 3C1.2 for reckless endangerment during flight. This contention is belied by the record. See United States v. Luna, 21 F.3d 874, 885 (9th Cir.1994).
Romero-Perez contends also that the district court abused its discretion by imposing concurrent enhancements under U.S.S.G. §§ 2Ll.l(b)(6) and 3C1.2. The district court did not abuse its discretion by imposing concurrent enhancements because the district court imposed the enhancements based on different conduct. See United States v. Dixon, 201 F.3d 1223, 1234 (9th Cir.2000).
In regard to Romero-Perez’s challenges to the reasonableness of his sentence, we conclude that the district court applied the appropriate legal standard and properly considered the 18 U.S.C. § 3553(a) sentencing factors. Given the record, we cannot say that Romero-Perez’s sentence was unreasonable. See United States v. Perez-Perez, No. 06-30341, 2007 WL 3052985 at *1-2 (9th Cir. Oct. 22, 2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.